DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “wherein the suction tube device comprises two to the suction tubes spaced-apart…”, it is unclear what the Applicant means by “two to the suction tubes spaced-apart…”.
Claim 27 recites “the spaced-apart holding elements” in line 4, there is insufficient antecedent basis for this limitation in the claim.
Claim 28 is rejected as being indefinite as claim 28 is dependent on claim 27.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (EP 2573227)(hereinafter Sakamoto).
Regarding claim 16, Sakamoto teaches a multiple nozzle connection that is connectable to a central suction duct of a textile machine (figs 7A-10B show a multiple nozzle connection between the suction device 41 to the central suction duct 44 of the textile machine), comprising:
a connecting piece (170) configured to connect to a compaction device of the textile machine or to a suction tube device (the connecting piece 170 configured to connect to a suction tube device 41) that is in communication with the central suction duct (44); and 
wherein the connecting piece comprises three connections (fig 9A shows the connecting piece 170 comprising three connections), wherein at least one of the connections being closable by one of the connected compaction device or the connected suction tube device (figs 7A-7B, the connections are closed when the connecting section 153 makes contact with the connecting section 170).
Regarding claim 19, Sakamoto teaches a spacer (171) and a seal (172) between the connections and the compaction device or the suction device (fig 9A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (EP 2573227).
Regarding claim 17, Sakamoto teaches the three connections are adjacently situated and define a middle connection and opposite lateral connections (fig 9A). Sakamoto does not clearly teach the compaction device is connectable to the middle connection when the lateral connection are closed, and wherein the suction tube device comprises two suction tubes that are connectable to the lateral connections when the middle connection is closed. However, Sakamoto teaches three connections are connectable to three suction/blowing tubes when the connection is closed (when the upper connection contacts the lower connection). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the middle connection of connection device of Sakamoto is connectable to the tube of compaction device when the lateral connections are closed , and the lateral connections of the connection device of Sakamoto is connectable to the tube of the suction tube device when the middle connection is closed for the benefit of connecting the compaction device / suction tube device to the central duct. It is noted that the claim does not positively recite the compaction device and the suction tube device, or the specific structures of the compaction device and the suction tube device. Then the multiple nozzle connection of Sakamoto is connectable to the compaction device and the suction tube device.
Regarding claim 18, Sakamoto teaches the suction tube device assumes two different positions, wherein in a first position the suction tubes are oriented in alignment with the multiple nozzle connection (fig 7B), and in a second position the suction tubes are downwardly inclined compared to the upper position (fig 7A). 
	Regarding claim 20, Sakamoto does not teach a holder comprising two spaced-apart holding elements in fig 9A. However, Sakamoto teaches in fig 11A,B a holder configured to detachably attach to the suction tube device (41), the holder comprising two spaced-apart holding elements (175) that detachably engage with a central connecting element (153) on the suction tube device. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify fig 9A with two spaced-apart holding elements 175 as taught in fig 11A,B for the benefit of providing corresponding absorbing surface to fit with the connecting piece 153,i.e. a peripheral wall 174 and 175 may be respectively formed at a portion to make contact with the peripheral wall 164 and the peripheral walls 165 of the absorbing section 161. It is noted that the claim does not positively recite the compaction device and the suction tube device. Then the holding elements of Sakamoto detachably engage with lateral elevations of the compaction device and a central connecting element on the suction tube device depending on the structures of the compaction device and the suction tube device which fit with the holder.
	Regarding claim 21, Sakamoto teaches the holding elements (175) are attachable to a retaining profile (64) on the textile machine (fig 11B). It is noted that the claim does not positively recite structure of the textile machine. Then the holding elements of Sakamoto are attachable to a retaining profile on the textile machine. 
Allowable Subject Matter
Claims 22-24, 26, 29-30 are allowed.
Claims 25, 27-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior arts of record, alone or in combination, discloses a textile machine comprising a compaction device, a central suction duct, a suction tube device having at least one suction tube connected to the central suction duct; a multiple nozzle connection that further comprises a connecting piece connected to the compaction device or to the suction tube device; and wherein the connecting piece comprises three connections, wherein at least one of the connection being closable by one of the connected compaction device or the connected suction tube device. The closest prior art Sakamoto (EP 2573227) describes a multiple nozzle connection of the textile machine connected to the suction tube device wherein the connection piece comprises three connections, wherein at least one of the connection being closable by the connected suction tube device. Sakamoto does not teach the textile machine comprises a compaction device wherein the connecting piece connected to the compaction device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732